Cite as 2014 Ark. App. 339

                    ARKANSAS COURT OF APPEALS
                                          DIVISION I
                                         No.CV-13-746

                                                    Opinion Delivered May   28, 2014

RISIE RENE HOWARD ET AL.                            APPEAL FROM THE JEFFERSON
                    APPELLANTS                      COUNTY CIRCUIT COURT
                                                    [No. CV-2013-90-2]
V.
                                                    HONORABLE ROBERT H. WYATT,
C & L USED CAR LOT and CITY OF                      JR., JUDGE
PINE BLUFF
                        APPELLEES                   AFFIRMED



                                LARRY D. VAUGHT, Judge

       This is the second one-brief appeal filed by pro se appellant Risie Howard (joined by

other Pine Bluff, Arkansas, residents), appealing an order of the Jefferson County Circuit Court

dismissing (with prejudice) her request for a permanent injunction against appellee C & L Used

Car Lot and the City of Pine Bluff. We returned the first appeal for rebriefing pursuant to Ark.

Sup. Ct. R. 4-2(b)(3), which was modified by In re Modification of the Abstracting System, 345 Ark.

App’x 626 (2001) (requiring us to first allow rebriefing before summarily affirming).

       In Howard v. C & L Used Car Lot, 2014 Ark. App. 109, we afforded Howard an

opportunity to cure the deficiencies in her first brief and gave her fifteen days to file a

substituted abstract, addendum, and brief at her own expense, which would conform to the

requirements of Rule 4-2(a)(5) and (8). However, we once again find Howard’s abstract and

addendum to be deficient such that we cannot reach the merits of the case. Specifically, she has

failed to reference essential proceedings and testimony in either the abstract or the addendum
                                  Cite as 2014 Ark. App. 339

of the brief she filed with our court. Howard failed to abstract several pages of the court’s

questioning of an essential witness. Because these essential components of the record are not

included in Howard’s second attempt at appeal in either the abstract or the addendum, despite

being specifically directed to the deficiencies in our prior opinion, we affirm the lower court’s

ruling for noncompliance with Ark. Sup. Ct. R. 4-2 (2013), which specifically permits that “[i]f

after the opportunity to cure the deficiencies, the appellant fails to file a complying abstract,

addendum and brief within the prescribed time, the judgment or decree may be affirmed for

noncompliance with the rule.”

       Affirmed.

       GLADWIN, C.J., and BROWN, J., agree.

       George Howard, Jr. Legal Center, by: Risie Howard, for appellant.

       No response.




                                                2